Exhibit 10.40
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
the 2nd day of April, 2008, by and between COCALO, INC., a California
corporation (the “Employer”), and RENEE PEPYS LOWE (the “Executive”).
RECITALS
     The Employer desires that the Executive provide services for the benefit of
the Employer and its affiliates, which include Russ Berrie and Company, Inc.
(“Parent”) and I & J Holdco, Inc. (“Buyer”), and the Executive desires to accept
such employment with the Employer.
     The Employer and the Executive acknowledge that the Executive will be a
member of the senior management team of the Employer and, as such, will
participate in implementing the Employer’s business plan and, as reasonably
requested, the overall business plan of Parent for its Infant and Juvenile
Division.
     In the course of her employment with the Employer, the Executive will have
access to certain confidential information that relates to or will relate to the
business of the Employer, Parent and their affiliates.
     The Employer desires that any such information not be disclosed to other
parties or otherwise used for unauthorized purposes.
     NOW, THEREFORE, in consideration of the above premises and the following
mutual covenants and conditions, the parties agree as follows:
     1. Employment. The Employer shall employ the Executive as its President,
and the Executive hereby accepts such employment on the following terms and
conditions. The Executive understands and agrees that she is an at-will
employee, and the Executive and the Employer can, and shall have the right to
terminate the employment relationship at any time for any or no reason, with or
without notice, and with or without cause, subject to the payment provisions
contained in Paragraph 9 of this Agreement. Nothing contained in this Agreement
or any other agreement shall alter the at-will relationship. In the event that
the Executive ceases to be employed by the Employer for any reason, the
Executive shall tender her resignation from all officer and director positions,
if any, that she holds with the Employer, and each affiliate of Employer,
effective on the date her employment is terminated.
     2. Duties.  The Executive shall work for the Employer in a full-time
capacity, subject, however, to the terms of this Agreement under the caption
“Time Flexibility”. The Executive shall, during the term of this Agreement, have
the duties, responsibilities, powers, and authority customarily associated with
the position of President. The Executive shall report to, and follow the
direction of, the Chief Executive Officer of Buyer. In addition to, or in lieu
of, the foregoing, the Executive also shall perform such other and unrelated
services and duties of an executive nature and as are related to design,
marketing and similar matters as may be assigned to her from time to time with
respect to Parent and its affiliates by the Board of Directors of

 



--------------------------------------------------------------------------------



 



Parent (“Board”). The Executive shall diligently, competently, and faithfully
perform all duties of an executive nature, and shall devote her entire business
time, energy, attention, and skill to the performance of duties for the Employer
or its affiliates and will use her best efforts to promote the interests of the
Employer and its affiliates. It shall not be considered a violation of the
foregoing for the Executive to serve on industry, civic, religious or charitable
boards or committees, so long as such service does not individually or in the
aggregate significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Employer in accordance with this
Agreement.
     3. Time Flexibility. Employer recognizes that Executive has been employed
by Employer for ten years, and has successfully balanced the demands of family
and community responsibilities with the need to devote time and attention to the
business of Employer. Employer agrees that Executive is not required to observe
specific hours of business, and shall be free to schedule her time at her
discretion, within reasonable limits, to be available for family and community
purposes, provided that such does not unreasonably interfere with the
performance by Executive of her duties. Employer agrees not to require Executive
to reside outside Orange County, California. Employer agrees not to require
Executive to travel outside Orange County for extended periods, except as may be
consistent with her past practice with Employer. Executive acknowledges that
performing duties for Parent and its affiliates may require travel and
attendance at meetings outside Orange County, and Parent, Buyer and Employer
agree to reasonably accommodate Executive’s desire to schedule such meetings at
times which provide Executive the opportunity to be involved in family
activities. It shall not be regarded as a failure to perform, or to carry out
Executive’s duties, if Executive is absent from the Employer’s or its
affiliates’ business premises during what might be regarded as normal business
hours, provided Executive is able to carry out her duties. Employer and Parent
agree to use reasonable efforts to permit Executive to balance her work and
personal life in substantially the same manner as she does at present.
     4. Executive Loyalty. The Executive shall devote all of her business time,
attention, knowledge, and skill solely and exclusively to the business and
interests of the Employer, and the Employer shall be entitled to all benefits
and profits arising from or incident to any and all work, services, and advice
of the Executive, and any and all designs, inventions, developments, procedures,
methods and concepts, and any and all improvements of any nature in the designs,
inventions, processes, methods and concepts of Employer or any affiliate made by
the Executive which is useful in Employer’s business shall be deemed to be a
“work for hire” and ownership thereof shall vest immediately in Employer. The
Executive expressly agrees that during the term of this Agreement, she shall not
engage, directly or indirectly, as a partner, officer, director, member,
manager, stockholder, advisor, agent, employee, or in any other form or
capacity, in any other business similar to that of the Employer. The foregoing
notwithstanding, and except as otherwise set forth in Paragraph 10, nothing
herein contained shall be deemed to prevent the Executive from investing her
money in the capital stock or other securities of any corporation whose stock or
securities are publicly-owned or are regularly traded on any public exchange,
nor shall anything herein contained be deemed to prevent the Executive from
investing her money in real estate, or to otherwise manage her personal
investments and financial affairs.

2



--------------------------------------------------------------------------------



 



     5. Term of Employment. Unless sooner terminated as hereinafter provided,
this Agreement shall be entered into for a period commencing on April 2, 2008
and ending December 31, 2010 (the “Initial Term”). The term of employment shall
be renewed automatically for successive periods of one (1) year each (a “Renewal
Term”) after the expiration of the Initial Term and any subsequent Renewal Term,
unless the Board of Directors of Parent provides the Executive, or the Executive
provides the Board of Directors of Parent, with written notice to the contrary
at least ninety (90) days prior to the end of the Initial Term or any Renewal
Term.
     6. Compensation.
          A. The Employer shall pay the Executive an annual base salary of
$250,000 (the “Base Salary”), payable in substantially equal installments in
accordance with the Employer’s payroll policy from time to time in effect. The
Base Salary shall be subject to any payroll or other deductions as may be
required to be made pursuant to law, government order, or by agreement with, or
consent of, the Executive. Increases, but in no event, without Executive’s
consent, decreases, to the Base Salary, as adjusted, may be made following an
annual performance review, the first of which shall take place in or around
January 1, 2009, and all subsequent reviews shall occur in or around January 1st
of each year thereafter.
          B. Commencing on the effective date of this Agreement, the Executive
shall participate in the Parent’s Incentive Compensation Program, as amended
from time to time by the Compensation Committee of the Board (the “IC Program”),
on the terms and conditions set forth therein. Capitalized terms used but
undefined in this Paragraph 6B shall have the meanings ascribed to them in the
IC Program. The Executive shall be a “CoCaLo Participant” with an Applicable
Percentage of 50%. Executive’s participation shall be per the terms set forth on
Addendum I hereto. Amounts achieved for results in between (i) the Minimum
Target and the Target and (ii) the Target and the Maximum Target will in each
case be determined by a straight line interpolation. No amounts will be paid for
achievement of results below the Minimum Target, and no additional amounts will
be paid for achievement of results in excess of the Maximum Target. Nothing in
this Paragraph 6B shall affect any amounts due pursuant to the Stock Purchase
Agreement of even date herewith by and among I & J Holdco, Inc., Executive and
Stanley Lowe. Within ten (10) days of the execution of this Agreement, Parent
shall confirm to Executive her participation in the IC Program.
          C. The Executive will be eligible to participate in the Parent’s 2004
Stock Option, Restricted and Non-Restricted Stock Plan, although all grants and
awards thereunder shall be at the discretion of the Compensation Committee of
the Parent’s Board of Directors.
          D. During the term of this Agreement, the Employer shall:
               (i) include the Executive in any officer and director
indemnification programs, director and officer insurance, life insurance,
disability insurance, medical, dental or health insurance, savings, pension and
retirement plans and other benefit plans or programs (including, if applicable,
any excess benefit or supplemental executive retirement plans) maintained for
the benefit of Employer’s other directors and executives;

3



--------------------------------------------------------------------------------



 



               (ii) include the Executive in such perquisites as the Employer
may establish from time to time that are commensurate with her position and at
least comparable to those received by other executives of Employer, which shall
for the Initial Term of this Agreement include automobile benefits substantially
the same as Executive currently receives, and Executive shall have the same
eligibility to participate in all of Parent’s benefit and perquisite programs,
other than those for which only designated individuals are eligible to
participate ; and
               (iii) provide the Executive with three (3) weeks paid vacation
per annum and holiday leave per the terms of Employer’s employee policies manual
in effect from time to time. Employer acknowledges that, consistent with the
provisions of Paragraph 3, “Time Flexibility”, above, Executive may be absent
for additional time, and the establishment of a specified period of paid
vacation is intended to establish the period for which Executive maybe entitled
to be paid upon termination of employment, to the extent vacation leave has not
been used. Executive shall be obligated to use all vacation leave by March 31 of
the year after such vacation leave has accrued.
     7. Expenses. The Employer shall reimburse the Executive for all reasonable
and approved business expenses, provided the Executive submits paid receipts or
other documentation acceptable to the Employer and as required by the Internal
Revenue Service to qualify as ordinary and necessary business expenses under the
Internal Revenue Code of 1986, as amended.
     8. Termination. Notwithstanding anything in Paragraph 5 of this Agreement
to the contrary, the Executive’s services shall terminate upon the first to
occur of the following events:
          A. At the end of the term of this Agreement, including any Renewal
Terms.
          B. Upon the Executive’s date of death or the date the Executive is
given written notice that she has been determined to be disabled by the
Employer. For purposes of this Agreement, the Executive shall be deemed to be
disabled if the Executive, as a result of illness or incapacity, shall be unable
to perform substantially her required duties for a period of four
(4) consecutive months or for any aggregate period of six (6) months in any
twelve (12) month period. A termination of the Executive’s employment by the
Employer for disability shall be communicated to the Executive by written notice
and shall be effective on the tenth (10th) business day after receipt of such
notice by the Executive, unless the Executive returns to full-time performance
of her duties before such tenth (10th) business day.
          C. On the date the Employer provides the Executive with written notice
that she is being terminated for “Cause.” For purposes of this Agreement, and as
determined by the Employer’s Board of Directors in its reasonable discretion,
the Executive shall be deemed terminated for Cause if the Employer terminates
the Executive after the Executive:
               (i) shall have committed any felony or any other act involving
fraud, theft, misappropriation, dishonesty, or embezzlement;

4



--------------------------------------------------------------------------------



 



               (ii) shall have committed intentional acts that materially impair
the goodwill or business of the Employer or cause material damage to its
property, goodwill, or business;
               (iii) shall have refused to, or willfully failed to, perform her
material duties hereunder; or
               (iv) shall have violated in any material respect any written
policies or procedures of Employer or Parent; provided, however, that prior to
such termination: (i) the Executive has been provided written notice from the
Board or the Executive Committee of the Board setting forth in reasonable detail
the basis on which the Board is considering terminating her employment for Cause
(a “Cause Notice”); (ii) the Executive has failed to cure the basis on which the
Board is considering terminating her employment within 10 days of notice thereof
except that no cure period need be provided to the extent that the act or
omission is not curable; (iii) the Executive has been afforded a reasonable
opportunity to explain to the Board any actions or omissions described in the
Cause Notice.
          D. On the date the Employer terminates the Executive’s employment for
any reason, other than a reason otherwise set forth in this Paragraph 8,
provided that the Employer shall give the Executive thirty (30) days written
notice (or continued payment of Base Salary in lieu thereof) prior to such date
of its intention to terminate such employment.
          E. On the date Executive terminates this Agreement for Good Reason.
“Good Reason” shall mean the occurrence of any of the following events without
the Executive’s express written consent and without full cure by the Employer on
30 days’ written notice from the Executive describing the “Good Reason” event
she believes has occurred and requesting cure (provided that, for the avoidance
of doubt, if full cure is made by the Employer within 15 days of such notice, a
“Good Reason” event shall be deemed not to have occurred): (i) removal of the
Executive from her position as President (without terminating Executive’s
employment) or other material diminution of her duties or authority,
(ii) failure to maintain the Executive’s salary at the amount specified in
Paragraph 6A; or (iii) any requirement that Executive maintain her primary
office outside Orange County, California.
     9. Compensation Upon Termination of Employment.
          A. If the Executive’s services are terminated pursuant to
Paragraph 8A, 8B, or 8C, the Executive or her estate, as applicable, shall be
entitled to her salary through her final date of active employment plus any
accrued but unused vacation pay. The Executive also shall be entitled to any
benefits mandated under the Consolidated Omnibus Budget Reconciliation Act of
1985 (COBRA) or required under the terms of any death, insurance, or retirement
plan, program, or agreement provided by the Employer, Buyer or Parent and to
which the Executive is a party or in which the Executive is a participant,
including, but not limited to, any short-term or long-term disability plan or
program, if applicable.
          B. Except as otherwise provided in this Paragraph 9B, if the
Executive’s services are terminated pursuant to Paragraph 8D or Paragraph 8E, or
if at the end of the Initial Term or any Renewal Term, the Employer has provided
Executives with a notice of non-

5



--------------------------------------------------------------------------------



 



renewal, the Executive shall be entitled to her salary through her final date of
active employment, plus any accrued but unused vacation pay. The Executive also
shall be entitled to a severance payment of twelve (12) months of Base Salary
continuation, payable during the life of the severance period in accordance with
the Company’s standard payroll practice, to all earned but unpaid bonuses, and
to a pro-rata bonus for the year in which the termination occurred, provided
(a) she signs an agreement reasonably acceptable to the Employer that (i) waives
any rights the Executive may otherwise have against the Employer (other than
rights to accrued salary, indemnification rights provided for in Section 317 of
the California Corporations Code (“Indemnification Rights”) and reimbursement of
expenses), (ii) releases the Employer from actions, suits, claims, proceedings
and demands related to the period of employment and/or the termination of
employment (other than rights to accrued salary, Indemnification Rights and
reimbursement of expenses), and (iii) contains certain other reasonable
obligations which shall be set forth at the time of the termination, and (b) the
Employer shall be permitted to offset from the severance pay hereunder any Base
Salary paid to the Executive during the thirty (30) day written notice period,
if the Employer, in its discretion, directs the Executive to perform no
substantial services during such thirty (30) day written notice period.
Additionally, the Executive shall be entitled to any benefits mandated under
COBRA or required under the terms of any death, insurance, or retirement plan,
program, or agreement provided by the Employer, Buyer or Parent and to which the
Executive is a party or in which the Executive is a participant and shall be
entitled to rights with respect to any options or other Stock Incentive Plan
compensation in which Executive is then a participant in accordance with the
terms of each plans.
          C. Payments and benefits under this Paragraph 9 shall be paid or
provided only at the time of a termination of Executive’s employment that
constitutes a “separation from service” within the meaning of Section 409A of
the Code and the regulations and guidance promulgated thereunder. Further, if
the Executive is a “specified employee” as such term is defined under
Section 409A of the Code and the regulations and guidance promulgated
thereunder, any payments described in Paragraph 9B shall be delayed for a period
of six (6) months following the Executive’s separation of employment to the
extent and up to an amount necessary to ensure such payments are not subject to
the penalties and interest under Section 409A of the Code.
     10. Protective Covenants. The Executive acknowledges and agrees that solely
by virtue of her employment by, and relationship with, the Employer, she has
acquired and will acquire “Confidential Information”, as hereinafter defined, as
well as special knowledge of the Employer’s relationships with its customers and
suppliers, and that, but for her association with the Employer, the Executive
would not or will not have had access to said Confidential Information or
knowledge of said relationships. The Executive further acknowledges and agrees
(i) that the Employer has long term, near-permanent relationships with its
customers and suppliers, and that those relationships were developed at great
expense and difficulty to the Employer over several years of close and
continuing involvement; (ii) that the Employer’s relationships with its
customers and suppliers are and will continue to be valuable, special and unique
assets of the Employer and that the identity, business needs and methods of
conducting business of, or relating to, each of its customers and suppliers is
kept under tight security with the Employer and cannot be readily ascertained
from publicly available materials or from

6



--------------------------------------------------------------------------------



 



materials available to the Employer’s competitors; and (iii) that the Employer
has the following protectible interests that are critical to its competitive
advantage in the industry and would be of demonstrable value in the hands of a
competitor: Pricing information and strategy, cost data, product specifications,
product development and obsolescence policies and time table, Executive agrees
not to disclose any of the foregoing information to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever.
In return for the consideration described in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and as a condition precedent to the Employer entering into this
Agreement, and as an inducement to the Employer to do so, the Executive hereby
represents, warrants, and covenants as follows:
          A. The Executive has executed and delivered this Agreement as her free
and voluntary act, after having determined that the provisions contained herein
are of a material benefit to her, and that the duties and obligations imposed on
her hereunder are fair and reasonable and will not prevent her from earning a
comparable livelihood following the termination of her employment with the
Employer.
          B. The Executive has read and fully understands the terms and
conditions set forth herein, has had time to reflect on and consider the
benefits and consequences of entering into this Agreement, and has had the
opportunity to review the terms hereof with an attorney or other representative,
if she so chooses.
          C. The execution and delivery of this Agreement by the Executive does
not conflict with, or result in a breach of or constitute a default under, any
agreement or contract, whether oral or written, to which the Executive is a
party or by which the Executive may be bound. In addition, the Executive has
informed the Employer of, and provided the Employer with copies of, any
non-competition, confidentiality, work-for-hire or similar agreements to which
the Executive is subject or may be bound.
          D. The Executive agrees that during the Term of this Agreement, and
for so long thereafter as Executive is providing services under any agreement or
understanding with Employer, Parent or any affiliate, the Executive will not,
except on behalf of the Employer, anywhere in the United States of America or in
any other place or venue where the Employer or Buyer now conducts or operates,
or may conduct or operate, its business prior to the date of the Executive’s
termination of employment:
               (i) directly or indirectly, contact, solicit or accept if offered
to the Executive, or direct any person, firm, corporation, association or other
entity to contact, solicit or accept if offered to it, any of the Employer’s
customers, prospective customers, or suppliers (as hereinafter defined) for the
purpose of providing any products and/or services that are the same as or
similar to the products and services provided by the Employer to its customers
during the term hereof; or
               (ii) solicit or accept if offered to her, with or without
solicitation, on her own behalf or on behalf of any other person, the services
of any person who is a then current employee of the Employer (or was an employee
of the Employer during the year preceding such solicitation), nor solicit any of
the Employer’s then current employees (or an individual who was

7



--------------------------------------------------------------------------------



 



employed by or engaged by the Employer during the year preceding such
solicitation) to terminate employment or an engagement with the Employer, nor
agree to hire any then current employee (or an individual who was an employee of
the Employer during the year preceding such hire) of the Employer into
employment with herself or any company, individual or other entity.
It is understood and agreed that the limitations and restrictions set forth in
this Paragraph 10.D shall not supersede, amend or limit the provisions of that
certain Non-Disclosure, Non-Solicitation and Non-Competition Agreement between
Executive and Buyer dated this date.
          E. Executive agrees that during the Term of this Agreement, and for so
long thereafter as Executive is providing services under any agreement or
understanding with Employer, Parent or any affiliate, Executive will not:
               (i) directly or indirectly, whether as an investor (excluding
investments representing less than one percent (1%) of the common stock of a
public company), lender, owner, stockholder, officer, director, consultant,
employee, agent, salesperson or in any other capacity, whether part-time or
full-time, become associated with any business involved in the design,
manufacture, marketing, or servicing of products then constituting ten percent
(10%) or more of the annual revenues of the Employer or its Affiliates; or
               (ii) act as a consultant, advisor, officer, manager, agent,
director, partner, independent contractor, owner, or employee for or on behalf
of any of the Employer’s or its Affiliates’ customers, prospective customers, or
suppliers (as hereinafter defined), with respect to or in any way with regard to
any aspect of the Employer’s or its Affiliates’ business and/or any other
business activities in which the Employer or its Affiliates’ engages during the
term hereof.
          F. The Executive acknowledges and agrees that the scope described in
this Paragraph 10 is necessary and reasonable in order to protect the Employer
in the conduct of its business and that, if the Executive becomes employed by
another employer, she shall be required to disclose the existence of this
Paragraph 10 to such employer and the Executive hereby consents to and the
Employer is hereby given permission to disclose the existence of this
Paragraph 10 to such employer.
          G. For purposes of this Paragraph 10, “customer” shall be defined as
any person, firm, corporation, association, or entity that purchased any type of
product and/or service from the Employer or is or was doing business with the
Employer or the Executive within the twelve (12) month period immediately
preceding termination of the Executive’s employment. For purposes of this
Paragraph 10, “prospective customer” shall be defined as any person, firm,
corporation, association, or entity contacted or solicited by the Employer or
the Executive (whether directly or indirectly) or who contacted the Employer or
the Executive (whether directly or indirectly) within the twelve (12) month
period immediately preceding termination of the Executive’s employment for the
purpose of having such persons, firms, corporations, associations, or entities
become a customer of the Employer. For purposes of this Paragraph 10, “supplier”
shall be defined as any person, firm, corporation, association, or entity who is
or was doing business with the Employer or the Executive or who was contacted or
solicited by the

8



--------------------------------------------------------------------------------



 



Employer or the Executive (whether directly or indirectly) or who contacted or
solicited the Employer or the Executive (whether directly or indirectly) within
the twelve (12) month period immediately preceding termination of the
Executive’s employment.
          H. The Executive agrees that both during her employment and thereafter
the Executive will not, for any reason whatsoever, use for herself or disclose
to any person not employed by the Employer any “Confidential Information” of the
Employer acquired by the Executive during her relationship with the Employer,
both prior to and during the term of this Agreement. The Executive further
agrees to use Confidential Information solely for the purpose of performing
duties with, or for, the Employer and further agrees not to use Confidential
Information for her own private use or commercial purposes or in any way
detrimental to the Employer. The Executive agrees that “Confidential
Information” includes but is not limited to: (i) any financial, engineering,
business, planning, operations, services, potential services, products,
potential products, technical information and/or know-how, organization charts,
formulas, business plans, production, purchasing, marketing, pricing, sales,
profit, personnel, customer, broker, supplier, or other lists or information of
the Employer; (ii) any papers, data, records, processes, methods, techniques,
systems, models, samples, devices, equipment, compilations, invoices, customer
lists, or documents of the Employer; (iii) any confidential information or trade
secrets of any third party provided to the Employer in confidence or subject to
other use or disclosure restrictions or limitations; and (iv) any other
information, written, oral, or electronic, whether existing now or at some time
in the future, whether pertaining to current or future developments, and whether
previously accessed during the Executive’s tenure with the Employer or to be
accessed during her future employment with the Employer, which pertains to the
Employer’s affairs or interests or with whom or how the Employer does business.
The Employer acknowledges and agrees that Confidential Information does not
include (x) information properly in the public domain, or (y) information in the
Executive’s possession prior to the date of her original employment with the
Employer, or any predecessor company, except to the extent that such information
is or has become a trade secret of the Employer or is or otherwise has become
the property of the Employer.
          I. In the event that the Executive intends to communicate information
to any individual(s), entity or entities (other than the Employer), to permit
access by any individual(s), entity or entities (other than the Employer), or to
use information for the Executive’s own account or for the account of any
individual(s), entity or entities (other than the Employer) and such information
would be Confidential Information hereunder but for the exceptions set out at
clauses (i) and (ii) of Paragraph 10H of this Agreement, the Executive shall
notify the Employer of such intent in writing, including a description of such
information, no less than fifteen (15) days prior to such communication, access
or use.
          J. During and after the term of employment hereunder, the Executive
will not remove from the Employer’s premises any documents, records, files,
notebooks, correspondence, reports, video or audio recordings, computer
printouts, computer programs, computer software, price lists, microfilm,
drawings or other similar documents containing Confidential Information,
including copies thereof, whether prepared by her or others, except as her
duties shall require, and in such cases, will promptly return such items to the
Employer. Upon termination of her employment with the Employer, all such items
including summaries or

9



--------------------------------------------------------------------------------



 



copies thereof, then in the Executive’s possession, shall be returned to the
Employer immediately.
          K. The Executive recognizes and agrees that all ideas, inventions,
conceptions, patents, copyrights, copyright designs, trade secrets, trademarks,
processes, discoveries, improvements, enhancements, software, source code,
catalogues, prints, business applications, plans, writings, and other
developments or improvements and all other intellectual property and proprietary
rights and any derivative work based thereon (the “Inventions”) made, conceived,
or completed by the Executive, alone or with others, during the term of her
employment, whether or not during working hours, that are within the scope of
the Employer’s business operations or that relate to any of the Employer’s work
or projects (including any and all inventions based wholly or in part upon ideas
conceived during the Executive’s employment with the Employer), are the sole and
exclusive property of the Employer. The Executive further agrees that (i) she
will promptly disclose all Inventions to the Employer and hereby assigns to the
Employer all present and future rights she has or may have in those Inventions,
including without limitation those relating to patent, copyright, trademark or
trade secrets; and (ii) all of the Inventions eligible under the copyright laws
are “work made for hire.” At the request of the Employer, the Executive will do
all things deemed by the Employer to be reasonably necessary to perfect title to
the Inventions in the Employer and to assist in obtaining for the Employer such
patents, copyrights or other protection as may be provided under law and desired
by the Employer, including but not limited to executing and signing any and all
relevant applications, assignments or other instruments. Notwithstanding the
foregoing, the Employer hereby notifies the Executive that the provisions of
this Paragraph 10 shall not apply to any Inventions for which no equipment,
supplies, facility or trade secret information of the Employer was used and
which were developed entirely on the Executive’s own time, unless (x) the
Invention relates (I) to the business of the Employer, or (II) to actual or
demonstrably anticipated research or development of the Employer, or (y) the
Invention results from any work performed by the Executive for the Employer.
          L. The Executive acknowledges and agrees that all customer lists,
supplier lists, and customer and supplier information, including, without
limitation, addresses and telephone numbers, are and shall remain the exclusive
property of the Employer, regardless of whether such information was developed,
purchased, acquired, or otherwise obtained by the Employer or the Executive. The
Executive agrees to furnish to the Employer on demand at any time during the
term of this Agreement, and upon termination of this Agreement, her complete
list of the correct names and places of business and telephone numbers of all of
its customers served by her, including all copies thereof wherever located. The
Executive further agrees to immediately notify the Employer of the name and
address of any new customer, and report all changes of a location of old
customers, so that upon the termination of this Agreement, the Employer will
have a complete list of the correct names and addresses of all of its customers
with which the Executive has had dealings. The Executive also agrees to furnish
to the Employer on demand at any time during the term of this Agreement, and
upon the termination of this Agreement, any other records, notes, computer
printouts, computer programs, computer software, price lists, microfilm, or any
other documents related to the Employer’s business, including originals and
copies thereof. The Executive recognizes and agrees that she has no expectation
of privacy with respect to the Employer’s telecommunications, networking or

10



--------------------------------------------------------------------------------



 



information processing systems (including, without limitation, stored computer
files, email messages and voice messages) and that the Executive’s activity and
any files or messages on or using any of those systems may be monitored at any
time without notice.
          M. The Executive acknowledges that she may become aware of “material”
nonpublic information relating to customers whose stock is publicly traded. The
Executive acknowledges that she is prohibited by law as well as by Employer
policy from trading in the shares of such customers while in possession of such
information or directly or indirectly disclosing such information to any other
persons so that they may trade in these shares. For purposes of this
Paragraph 10M, “material” information may include any information, positive or
negative, which might be of significance to an investor in determining whether
to purchase, sell or hold the stock of publicly traded customers. Information
may be significant for this purpose even if it would not alone determine the
investor’s decision. Examples include a potential business acquisition, internal
financial information that departs in any way from what the market would expect,
the acquisition or loss of a major contract, or an important financing
transaction.
          N. The Employer does not wish to incorporate any unlicensed or
unauthorized material into its products or services or those of its
subsidiaries. Therefore, the Executive agrees that she will not knowingly
disclose to the Employer, use in the Employer’s business, or cause the Employer
to use, any information or material which is confidential or proprietary to any
third party including, but not limited to, any former employer, competitor or
client, unless the Employer has a right to receive and use such information. The
Executive will not incorporate into her work any material which is subject to
the copyrights of any third party unless the Employer has a written agreement
with such third party or otherwise has the right to receive and use such
information.
          O. It is agreed that any breach or anticipated or threatened breach of
any of the Executive’s covenants contained in this Paragraph 10 will result in
irreparable harm and continuing damages to the Employer and its business and
that the Employer’s remedy at law for any such breach or anticipated or
threatened breach will be inadequate and, accordingly, in addition to any and
all other remedies that may be available to the Employer at law or in equity in
such event, any court of competent jurisdiction may issue a decree of specific
performance or issue a temporary and permanent injunction, without the necessity
of the Employer posting bond or furnishing other security and without proving
special damages or irreparable injury, enjoining and restricting the breach, or
threatened breach, of any such covenant, including, but not limited to, any
injunction restraining the Executive from disclosing, in whole or part, any
Confidential Information. The Executive acknowledges the truthfulness of all
factual statements in this Agreement and agrees that she is estopped from and
will not make any factual statement in any proceeding that is contrary to this
Agreement or any part thereof. The Executive further agrees to pay all of the
Employer’s costs and expenses, including reasonable attorneys’ and accountants’
fees, incurred in enforcing such covenants.
          P. Notwithstanding the other provisions of this Agreement, Employer
agrees that Executive may provide advice, consulting services and marketing
advice to Balboa Baby, Inc. until October 1, 2008, provided that such assistance
does not involve disclosure of

11



--------------------------------------------------------------------------------



 



Employer’s Confidential Information or unreasonably interfere with the
performance by Executive of her duties hereunder.
     11. Notices. Any and all notices required in connection with this Agreement
shall be deemed adequately given only if in writing and (a) personally
delivered, or sent by first class, registered or certified mail, postage
prepaid, return receipt requested, or by recognized overnight courier, (b) sent
by facsimile, provided a hard copy is mailed on that date to the party for whom
such notices are intended, or (c) sent by other means at least as fast and
reliable as first class mail. A written notice shall be deemed to have been
given to the recipient party on the earlier of (a) the date it shall be
delivered to the address required by this Agreement; (b) the date delivery shall
have been refused at the address required by this Agreement; (c) with respect to
notices sent by mail or overnight courier, the date as of which the Postal
Service or overnight courier, as the case may be, shall have indicated such
notice to be undeliverable at the address required by this Agreement; or
(d) with respect to a facsimile, the date on which the facsimile is sent and
receipt of which is confirmed. Any and all notices referred to in this
Agreement, or which either party desires to give to the other, shall be
addressed to her residence in the case of the Executive, or to its principal
office in the case of the Employer.
     12. Waiver of Breach. A waiver by the Employer of a breach of any provision
of this Agreement by the Executive shall not operate or be construed as a waiver
or estoppel of any subsequent breach by the Executive. No waiver shall be valid
unless in writing and signed by an officer of the Employer expressly authorized
by Employer’s Board of Directors.
     13. Assignment. The Executive acknowledges that the services to be rendered
by her are unique and personal. Accordingly, the Executive may not assign any of
her rights or delegate any of her duties or obligations under this Agreement.
The rights and obligations of the Employer under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Employer.
     14. Entire Agreement. This Agreement sets forth the entire and final
agreement and understanding of the parties and contains all of the agreements
made between the parties with respect to the subject matter hereof. This
Agreement supersedes any and all other agreements, either oral or in writing,
between the parties hereto, with respect to the subject matter hereof. No change
or modification of this Agreement shall be valid unless in writing and signed by
the Employer and the Executive.
     15. Severability. If any provision of this Agreement shall be found invalid
or unenforceable for any reason, in whole or in part, then such provision shall
be deemed modified, restricted, or reformulated to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified, restricted, or
reformulated or as if such provision had not been originally incorporated
herein, as the case may be. The parties further agree to seek a lawful
substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify those restrictions in this Agreement that, once
modified, will result in an agreement that is enforceable

12



--------------------------------------------------------------------------------



 



to the maximum extent permitted by the law in existence at the time of the
requested enforcement.
     16. Headings. The headings in this Agreement are inserted for convenience
only and are not to be considered a construction of the provisions hereof.
     17. Execution of Agreement. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one agreement.
     18. Recitals. The recitals to this Agreement are incorporated herein as an
integral part hereof and shall be considered as substantive and not precatory
language.
     19. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California without reference to its
conflict of law provisions. Furthermore, the Executive agrees and consents to
submit to personal jurisdiction in the State of California in any state or
federal court of competent subject matter jurisdiction situated in Orange
County, California. The Executive further agrees that the sole and exclusive
venue for any suit arising out of, or seeking to enforce, the terms of this
Agreement shall be in a state or federal court of competent subject matter
jurisdiction situated in Orange County, California. In addition, the Executive
waives any right to challenge in another court any judgment entered by such
Orange County court or to assert that any action instituted by the Employer in
any such court is in the improper venue or should be transferred to a more
convenient forum.
     IN WITNESS WHEREOF, the parties have set their signatures on the date first
written above.

                  EMPLOYER:       EXECUTIVE:    
 
                CoCaLo, Inc.             a California corporation            
 
               
By:
  /s/ Charles Ginn       /s/ Renee Pepys Lowe    
 
               
 
  Name: Charles Ginn       Renee Pepys Lowe    
 
  Title: Secretary            

13